DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10, drawn to a composition comprising a copolymer having the formula comprising recurring unit formula I and recurring unit formula II, classified in C08L71/00.
Claims 11-21, drawn to a composition comprising a copolymer having the formula comprising recurring unit formula III and recurring unit formula IV, classified in C08K3/26.
Claim 22, drawn to a method of making a copolymer, classified in C03C2214/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different formula, therefore, Inventions I and II direct to different chemicals and inherently have different properties.
Inventions I and III are related to a polymeric composition and a process of making  the copolymer, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case: Invention I can be made from copolymerization of benzimidazole-2-one with 4,4’-biphenol and 4,4’-difluorobenzophenone (see example 26 of US8609801), and the process of Invention III can make a copolyester composition containing a dicarboxylic acid component. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be serious burden on the examiner if they were to search all inventions as they are classified in different classes/subclasses, and would require different text search. Specifically, Invention I is classified C08L71/00, Invention III is classified in C03C2214/30.
Inventions II and III are related to a polymeric composition and a process of making  the copolymer, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case: Invention I can be made from imidazolyl-containing polyaryletherketone resin (see CN113004654A), and the process of Invention III can make a copolyester composition containing a dicarboxylic acid component. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be serious burden on the examiner if they were to search all inventions as they are classified in different classes/subclasses, and would require different text search. Specifically, Invention II is classified C08K3/26, Invention III is classified in C03C2214/30.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
During a telephone conversation with Samantha Page on 09/28/2022, the attorney was informed that restriction was made between claims 1-21 (Group I invention) and claim 22 (Group II invention) and further election was required between Claims 1-10 (species I) and Claims 11-21 (species II).  Provisional election was made without traverse to prosecute the invention I, species II, driven to claims 11-21. After further consideration and consulting with supervisor, the restriction requirement should be corrected to choose from inventions shown in paragraph 2.  Since species II was chosen, the new  group II is assumed to be chosen.  Affirmation of election of Invention II, claims 11-21 must be made by applicant in replying to this Office action.  Claims 1-10, and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Allowable Subject Matter
Claims 11-21 would be allowable. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 11, the closest prior art references  are Hay et al. (US8,609,801) and ZHOU et al. (CN103509185A). Neither Hay et al. nor ZHOU et al. teaches a composition comprising a copolymer having two separate recurring units, a first recurring unit having the formula, formula III:  
    PNG
    media_image1.png
    155
    512
    media_image1.png
    Greyscale
 
and a second recurring unit having the formula, formula IV:

    PNG
    media_image2.png
    128
    641
    media_image2.png
    Greyscale

Rather, the closest disclosure of Hay et al. is :

    PNG
    media_image3.png
    249
    1267
    media_image3.png
    Greyscale

ZHOU et al. teaches a copolymer having two separate recurring units, the first recurring unit is 

    PNG
    media_image4.png
    153
    321
    media_image4.png
    Greyscale
.
The second unit containing a structure of:

    PNG
    media_image5.png
    188
    436
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    229
    358
    media_image6.png
    Greyscale
, or

    PNG
    media_image7.png
    250
    362
    media_image7.png
    Greyscale
.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUIHONG QIAO/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763